909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest TEMPLETON, Plaintiff-Appellant,v.Carol M. BLACKBURN;  Robert V. Atherton, Defendants-Appellees.
No. 89-2283.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and LEON JORDAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ernest Templeton, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


4
Seeking damages, Templeton sued various Michigan Corrections personnel, in their individual and official capacities, alleging that they violated his procedural due process rights in connection with a hearing and appeal on charges of minor misconduct.


5
After a review, the district court sua sponte dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Templeton has filed a timely appeal.  He argues that the decision of this court in Tingler v. Marshall, 716 F.2d 1109 (6th Cir.1983), requires that the district court's judgment be vacated and remanded with directions to serve the complaint on defendants and to permit him to amend the complaint pursuant to Fed.R.Civ.P. 15(c).  Templeton has also requested the appointment of counsel in his brief on appeal.


6
Upon review, we affirm the district court's judgment for the reasons stated by the district court.


7
Templeton's reliance on Tingler is misplaced.    Tingler does not prevent the sua sponte dismissal of Templeton's action because the district court expressly dismissed the suit as frivolous pursuant to Sec. 1915(d).   See Harris v. Johnson, 784 F.2d 222, 224 (6th Cir.1986).


8
Further, Templeton's action is frivolous within the meaning of 28 U.S.C. Sec. 1915(d) because it lacks an arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  He unequivocally received all the due process required under the fourteenth amendment.   See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).


9
Accordingly, the request for counsel is hereby denied;  and, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable LEON JORDAN, U.S. District Judge for the Eastern District of Tennessee, sitting by designation